SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K Current Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 7, 2008 Earth Biofuels,Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-110249 71-0915825 (Commission File Number) (I.R.S. Employer Identification No.) 3001 Knox Street, Suite403 Dallas, Texas 75205 (Address of Principal Executive Offices) (Zip Code) (214) 389-9800 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On January 7, 2008, the Company issued a press release announcing its entry into a purchase agreement with Alliance Processors, Inc.A copy of the press release is attached hereto as Exhibit99.1. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Number Exhibit 99.1* Press Release dated January 7, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Earth Biofuels, Inc. (Registrant) Date: January 7, 2008
